Title: To George Washington from Major General Philip Schuyler, 26 October 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Tyonderoga [N.Y.] Octo: 26th 1775

At two this Afternoon, an Express from General Montgomery arrived at this Place, Copy of his Letter, with Copies of the Papers it inclosed, I do Myself the Honor to transmit Your Excellency by Express; The Irresistable Force of Necessity having drove us to Arms, Success cannot be attended without Pleasure And therefore I congratulate Your Excellency, on the good Account these Papers contain. The Reduction of Chamblee, will in all Probability be followed by that of St Johns, especially as General Montgomery has now a Supply of Powder, of which he stood in such Need, that a very few Days more would have expended his All.
I wrote Your Excellency that I should not send on General Wooster, but as his Regiment refused to go without him, I was obliged to suffer him to go, but least any Detriment should accrue to the Service, I thought it proper to write him a Letter, of which inclose a Copy, as also Copy of his Answer.
I am in Hopes that the next Accounts I receive will announce

the Arrival of Colo. Arnold (whose Success seems now certain) & the Reduction of St Johns.
I have requested General Montgomery to Send me an Express, as soon as he receives any certain Intelligence from Colo: Arnold, as I can easily conceive that Your Excellency’s Anxiety must be extream, I shall forward what Intelligence I receive by Express.
The Great Dread I was in, least we should suffer for Provisions, induced me to have all broug⟨ht⟩ up that could be got, And it was very lucky, ⟨as⟩ the late heavy Rains have carryed away almo⟨st⟩ all the Bridges, between Fort George & Albany and rendered the Roads impassible, In which State they will continue at least a Week hence. I am Dr Sir, with the best Wishes for your Health, your Happiness & Prosperity Your Excellency Most Obedient Humble Servant

Ph: Schuyler

